UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6873


KAREEM MILHOUSE,

                Plaintiff - Appellant,

          v.

TERRY O’BRIEN, Warden; ODOM; J. GULLY; A. MCCUNE; G. SPAK;
SAUNDERS; UNITED STATES; JOHN DOES 1-10,

                Defendants – Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cv-00016-IMK-JES)


Submitted:   November 17, 2014            Decided:   December 2, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Milhouse, Appellant Pro Se.      Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem    Milhouse      appeals    the    district    court’s     order

adopting the recommendation of the magistrate judge in part and

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We have reviewed the record and conclude that Milhouse fails to

establish    reversible     error.       Accordingly,     we     affirm    for   the

reasons   stated     by   the    district    court.     Milhouse    v.     O’Brien,

No. 1:14-cv-00016-IMK-JES (N.D.W. Va. May 9, 2014).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials     before     this    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2